


110 HRES 995 IH: Commemorating the 12th anniversary of the

U.S. House of Representatives
2008-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 995
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2008
			Mr. Mario Diaz-Balart of
			 Florida (for himself, Mr.
			 Sires, Ms. Ros-Lehtinen,
			 Ms. Wasserman Schultz,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Mack, Mr. Fortuño, Mr.
			 Rohrabacher, Mr. Burton of
			 Indiana, Mr. Wilson of South
			 Carolina, Mr. Klein of
			 Florida, Mr. Engel,
			 Mr. Mica, Mr. Wexler, Mr.
			 LoBiondo, Mr. Kingston,
			 Mr. Hastings of Florida,
			 Mr. Sam Johnson of Texas,
			 Mr. Chabot,
			 Mr. Smith of New Jersey,
			 Mr. McCotter,
			 Mr. King of Iowa,
			 Mrs. Schmidt,
			 Mr. Broun of Georgia,
			 Mr. Garrett of New Jersey,
			 Mr. Tim Murphy of Pennsylvania,
			 Mr. Buchanan,
			 Ms. Corrine Brown of Florida, and
			 Mr. Boyd of Florida) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Commemorating the 12th anniversary of the
		  1996 shooting down of 2 unarmed Brothers to the Rescue civilian aircraft,
		  licensed by the United States, by the Cuban regime.
	
	
		Whereas, on February 24, 1996, while conducting a
			 humanitarian search and rescue mission in the Florida Straits, 2 unarmed
			 civilian aircrafts belonging to Brothers to the Rescue, licensed by the United
			 States, were shot down by 2 Cuban Air Force war planes;
		Whereas this attack resulted in the deaths of Vietnam War
			 veteran Armando Alejandre, Jr., a corporal in the United States Marine Corps;
			 United States citizens Mario de la Peña and Carlos Costa; and legal United
			 States resident Pablo Morales;
		Whereas the planes were shot down with no prior warning or
			 adherence to the protocol established by international law with regard to
			 unarmed civilian planes;
		Whereas eyewitness reports and later investigations made
			 it clear the unarmed planes were shot down in international airspace;
		Whereas the United Nations Security Council, the United
			 Nations Committee on Human Rights, the European Union, the International Civil
			 Aviation Organization, and the Inter-American Commission on Human Rights of the
			 Organization of American States condemned this act of terrorism by the Cuban
			 regime; and
		Whereas February 24, 2008 marks the 12th anniversary of
			 this criminal attack: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commemorating the
			 12th anniversary of the shoot down;
			(2)condemns the
			 shooting down of the 2 unarmed civilian aircrafts flown by Brothers to the
			 Rescue and the murders of Armando Alejandre, Jr., Mario de la Peña, Carlos
			 Costa, and Pablo Morales; and
			(3)recognizes the efforts of those working to
			 bring international attention to this tragedy.
			
